PATTERSON, Judge.
The appellant raises two points on appeal. He argues that the state’s delay in bringing him to trial was a violation of his constitutional right to a speedy trial and that the lower court erred in assessing costs and attorney’s fees against him without notice or opportunity to be heard.
As to the first point, we find no merit and affirm the convictions. See Kennedy v. Bonnano (Fla. 2d DCA June 27, 1990). As to the second, the state concedes error. We, therefore, vacate the assessment of costs and attorney’s fees without prejudice to a redetermination upon proper notice and opportunity to be heard.
Reversed and remanded.
LEHAN, A.C.J., and ALTENBERND, J., concur.